DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.
Paragraphs 0066, 0069, 0073, 0095, and 0096 includes the following text that is believed to be an inadvertent error: “Error! Reference source not found”. 
Appropriate correction is required.

Drawings
The drawings were received on 5/23/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vennelakanti (US 2015/0278407).

Regarding claim 1, Vennelakanti discloses a method, implemented at a computer system that includes at least one processor (see paragraphs 0007, 0027, 0033, and 0041: method, includes a computer system with a processor), for improving a drilling and completions process at a hydrocarbon extraction site (see paragraphs 0043 and claim 24: discusses analyzing drilling and completing for recommending corrective actions/improving the system at the hydrocarbon extraction site), the method comprising:
accessing data generated by one or more hardware sensors implemented by one or more pieces of drilling and completion equipment at the hydrocarbon extraction site (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes; see also Fig. 12 and 15 and paragraphs 0029-0031, 0065-0067, and 0082: accesses data from database 103, or receiving data from a data stream, also meets the broad limitation of accessing data);
formatting the accessed sensor data into a form readable by at least one data mining algorithm (see also Fig. 12 and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data extractor and formatter and converting data for a format that can be used by the data analytics tools);
mining the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment (see Fig. 12 and paragraphs 0027, 0048, 0050, and 0067: data mining and analytics determines characteristics related to the rig);

computing one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and completion equipment and based on the integrated historical and sensor data (see paragraphs 0051 and 0073: historical data used in the analysis of the rig system, prediction analysis to forecast production and NPT of a rig system over the timeline; see also Abstract and paragraphs 0007 and 0057: generates model signatures that are used to identify inefficiencies/warnings, broadly interpreted, the computed signatures meet the limitations of performance indicators configured to identify inefficiencies); and
upon identifying the at least one drilling and completion inefficiency, performing at least one remediation step to resolve the at least one identified inefficiency (see Abstract and paragraphs 0043, 0054, 0100-0101, and 0103: discloses corrective actions based upon the observations, provides recommendations based on the determined attributes from the analytics of information stored in the database).

Regarding claim 17, Vennelakanti discloses a system for managing a drilling and completions process at a hydrocarbon extraction site (see paragraphs 0006-0007, 0027, 0033, 0041 and 0043: analyzing drilling and completing for recommending corrective actions/improving the system at the hydrocarbon extraction site), comprising:
at least one piece of drilling and completions equipment (see Abstract, Fig. 1, and paragraphs 0030-0031, and 0034-0035: discusses rigs system with drilling and completion phases); 
one or more hardware sensors operatively connected to the piece of drilling and completions equipment (see Abstract, Fig. 1, and paragraphs 0030-0031, and 0034-0035: discusses rigs system with a plurality so sensors monitoring rig parameters);
one or more processors (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server with a processor);
one or more computer-readable media that store computer-executable instructions (see Abstract, Fig. 1a, and paragraphs 0006, 0008, 0041, and 107: management server with a memory with program instructions to perform operations) which, when executed, perform the following:
access data generated by one or more hardware sensors implemented by one or more pieces of drilling and completion equipment at the hydrocarbon extraction site (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes; see also Fig. 12 and 15 and paragraphs 0030, 0065-0067, and 0082: accesses data from database 103, or receiving data from a data stream, also meets the broad limitation of accessing data);

mine the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment (see Fig. 12 and paragraphs 0027, 0048, 0050, and 0067: data mining and analytics determines characteristics related to the rig);
access one or more portions of historical data related to the hydrocarbon extraction site relating to the one or more pieces of drilling and completion equipment, wherein the accessed historical data is integrated with the formatted sensor data (see paragraphs 0068, 0073, and 0099: historical data may be stored in the same database and used in the analytics algorithm along with the rig data, historical data is associated with rigs as such it relates to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site as the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site are related to drilling rigs);
compute one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and completion equipment and the integrated historical and sensor data (see paragraphs 0051 and 0073: historical data used in the analysis of the rig system, prediction analysis to forecast production and NPT of a rig system over the timeline; see also Abstract and paragraphs 0007 and 0057: generates model signatures that are used to identify 
upon identifying the at least one drilling and completion inefficiency, perform at least one remediation step to resolve the at least one identified inefficiency (see Abstract and paragraphs 0043, 0054, 0100-0101, and 0103: discloses corrective actions based upon the observations, provides recommendations based on the determined attributes from the analytics of information stored in the database).

Regarding claim 3, Vennelakanti discloses wherein performing the at least one remediation step to resolve the at least one identified inefficiency includes manually or automatically modifying operation of the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site selected from producing oil wells, water injection wells, gas injection wells, heat injectors, or sub-components thereof (see paragraphs 0031, 0035, 0038, and 0076: discloses rigs in a production phase, i.e. production well, also discloses water injection components, discloses sensing automated action to rig nodes based on the analysis, "automatic" may involve fully automatic or semi-automatic implementations involving user or administrator control over certain aspects of the implementation, depending on the desired implementation of one of ordinary skill in the art practicing implementations of the present application).

Regarding claim 5, Vennelakanti discloses integrating one or more additional data sources with the formatted sensor data and the historical data (see paragraphs 0068, 0073, 0099: historical data may be stored in the same database and used in the 

Regarding claim 6, Vennelakanti discloses instantiating an interactive visualization tool configured to present the drilling and completion performance indicators, allowing users to identify drilling and completion inefficiencies or obstacles using the visualization tool (see Figs. 10(d) and 11(a)-11(c) and paragraphs 0060 and 0104: discloses an interactive visual output for presenting drilling and completion performance indicators, when viewed, allowing users to identify drilling and completion inefficiencies or obstacles using the visualization tool).

Regarding claim 7, Vennelakanti discloses submitting the drilling and completion performance indicators, along with an indication of the remediation step determined to resolve the drilling and completion inefficiency to a drilling and completions subject matter expert (see paragraphs 0048, 0054, 0060, and 0085: providing visual output of finding/indicators and recommendations/remediation steps to the operator, i.e. subject matter expert).

Regarding claim 8, Vennelakanti discloses implementing natural language processing algorithms to extract relevant sensor data and implementing machine learning algorithms to determine what the extracted sensor data means (see paragraph 0072 and 0093: discloses natural language processing an machine learning when analyzing the data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Benson (US 2017/0058656).

Regarding claim 2, Vennelakanti does not expressly disclose wherein the historical data was generated at the hydrocarbon extraction site and was subsequently stored in a data store.

Benson discloses wherein historical data, i.e. historical data used to evaluate performance, was generated at the hydrocarbon extraction site and was subsequently stored in a data store (see Abstract and paragraphs 0183 and 0192: historical data used for monitoring performance of the rig uses daily performance data from the rig, i.e. historical data generated at the extraction site, data stored in a database). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Benson, i.e. incorporating historical data of the rig at extraction site, for the advantageous benefit of assessing a rigs current performance as compared to it previously daily performance levels. This can be used to determine a drop in performance. 
Regarding claim 4, Vennelakanti discloses automatically performing a quality control analysis on the formatted sensor data to identify mistakes and inconsistencies in the sensor data, wherein at least one form of sensor data comprise drilling and completion data (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes, i.e. previously discussed drilling and completion equipment; see also Fig. 12 and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data extractor and formatter and converting data for a format that can be used by the data analytics tools; and see paragraphs 0072 and 0083: data smoothing can also  be employed to remove anomalous entries and noise from the data).

Vennelakanti does not expressly disclose wherein at least one form of sensor data comprises periodic drilling and completion reports. 

Benson discloses wherein at least one form of sensor data comprises periodic drilling and completion reports (see Abstract, Fig. 18, and paragraphs 0030, 0088-0089, 0192, and claim 8: discussing using data mining to analyze drilling data, discusses wherein the data analyzed is daily drilling and performance/completion reports). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Benson, i.e. tracking and analyzing daily reports, for the advantageous benefit of analyzing conventional reports in the industry. Daily reports are routinely generated in the art, and are commonly tracked when evaluating the efficiency of a rig. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Hoffimann (Sequence Mining and Pattern Analysis in Drilling Reports with Deep Natural Language Processing), Bei (US 2020/0302125), and Cole (US 9,239,961).

Regarding claim 9, Vennelakanti does not expressly disclose wherein the natural language processing algorithms extract relevant sensor data by analyzing the sensor data to identify one or more keywords, implementing regular expressions to identify relevant numerical candidates, and implementing heuristics to filter non-viable results.

Hoffimann discloses a natural language processing algorithm when analyzing drilling reports (see Title and Abstract) wherein the natural language processing algorithms extract relevant sensor data by analyzing the sensor data (see Title and Abstract) to identify one or more keywords (see page 2 left column 3rd paragraph and page 3 3rd paragraph: target word identification). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Hoffimann, identifying certain keywords, for the advantageous benefit of automatically recognizing and classifying productive and non-productive statistics from the rig data. 



	Bei discloses a system for automatically recognizing numerical data via implementing regular expressions to identify relevant numerical candidates (see paragraphs 0008, 0056, and 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Hoffimann with the teachings of Bei, i.e. using regular expressions for recognizing numerical data, for the advantageous benefit of recognizing word or phrases containing numerical context in various languages.  
	
Vennelakanti, Hoffimann, and Bei do not expressly disclose implementing heuristics to filter non-viable results.

Cole discloses implementing heuristics to filter non-viable results (see Abstract, column 5 lines 47-64 and column 8 lines 5-48: heuristics can be used when determining whether or not to filter text entities, i.e. filtered text equates to non-viable). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Hoffimann and Bei with the teachings of Cole, applying heuristics to the data mining analytical algorithm, for the advantageous . 
 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Tang (US 2020/0332627). 

Regarding claim 10, Vennelakanti does not expressly disclose wherein the machine learning algorithms determine whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred.

Tang discloses a data mining algorithm wherein the algorithm determine whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred (see paragraphs 0039, 0191-0193 and 0196-0197: identifies start and stop time of drilling, i.e. a productive time of a given time period, and identifies non-productive time, such as loss of circulation fluids, stuck pipes, kicks, replacement of drillstring). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Tang, i.e. identifying time period of productive time/drilling time and non-productive causes automatically, for the advantageous benefit of extracting relevant data from the drilling reports that are vital to the evaluation of the rig system. 

Regarding claim 11, Vennelakanti, previously modified by Tang, further discloses wherein the machine learning algorithms determines whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred (see paragraphs 0043 and 0100: drilling NPT, classified phase of NPT).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Tang (US 2020/0332627) and IMRSV (Support Vector Machines and Word2vec for Text Classification with Semantic Features). 

Regarding claim 12, Vennelakanti and Tang do not expressly disclose wherein the machine learning algorithms perform feature extraction for the sensor data using vectorization, wherein vectorization assigns a vector representation to each word and weights each word according to one or more statistical algorithms, resulting in a weighted average for each paragraph of analyzed text.

IMRSV discloses a data mining algorithm wherein the machine learning algorithms perform feature extraction for the sensor data using vectorization, wherein vectorization assigns a vector representation to each word and weights each word according to one or more statistical algorithms, resulting in a weighted average for each paragraph of analyzed text (see Introduction, page 4, page 7, and page 8 Conclusions: 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Tang with the teachings of IMRSV, i.e. using a word2vec data mining algorithm, for the advantageous benefit of using a proven data mining algorithm when extracting relevant information from the previously discussed drilling reports.  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Mandava (US 9,792,571). 

Regarding claim 18, Vennelakanti does not expressly disclose wherein the drilling and completion performance indicators are implemented to compute a score for the drilling and completions equipment compared to drilling and completions equipment in a same or similar area.

Mandava discloses wherein the drilling and completion performance indicators are implemented to compute a score for the drilling and completions equipment compared to drilling and completions equipment in a same or similar area (see column 16 lines 45-51 and column 16 line 65 to column 17 line 8).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Mandava, i.e. computing comparison values in relation to another piece of drilling equipment, for the . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Zeif (US 2003/0167238). 

Regarding claim 19, Vennelakani does not expressly disclose generating a user interface configured to present an indication of downtime for the drilling and completion equipment and an indication of a cause for the downtime.

Zeif discloses generating a user interface configured to present an indication of downtime for the drilling and completion equipment and an indication of a cause for the downtime (see Fig. 18b and paragraph 0135).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Zeif, i.e. displaying an indication of downtime and the cause of the downtime, for the advantageous benefit of presenting a user with an organized view of issues at the drilling rig. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Zeif (US 2003/0167238) and Mathiesen (US 2015/0040990). 

Regarding claim 20, Vennelakanti discloses wherein the generated user interface is configured to present an indication of which design or tool is causing a specific inefficiency (see paragraphs 0008 and 0044: recommends actions associated with particular rig systems, i.e. particular tools). 

Vennelakanti and Zeif do not expressly disclose wherein the recommendation includes an indication of how much a given solution will improve the inefficiency.

	Mathiesen discloses an action/modification and also provides an indication of how much a given solution/modification will improve an inefficiency (see paragraph 0046). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Zeif with the teachings of Mathiesen, i.e. providing a percentage to the boost in production in relation to the suggested modifications, for the advantageous benefit of informing operators how much a suggested action is expected to improve productivity. 







Allowable Subject Matter
Claims 13-16 are allowed.

As per claim 13, the prior art discloses the limitations discussed above. 
However the prior art fails to disclose the claimed combination of a method, implemented at a computer system that includes at least one processor, for optimizing resource allocation at a hydrocarbon extraction site, the method comprising:
accessing a drilling and completion report that includes current operational description data for at least one hydrocarbon extraction task that implements a hydrocarbon extraction rig at the drilling and completions site;
instantiating a natural language processing unit configured to analyze and mine the accessed drilling and completion report for specific portions of operational description data;
accessing one or more portions of historical operational data and production forecast data related to the at least one rig;
instantiating a machine learning unit configured to analyze the current and historical rig operation data to identify drilling and completion phase and non-productive time periods during which the hydrocarbon extraction task is halted or is producing below a specified minimum productivity level; and
generating an optimized rig scheduling sequence for the at least one rig that optimizes an objective function by allocating resources to the hydrocarbon extraction task during times when productivity is projected to be above the specified minimum production level,


Dependent claims 14-16 are allowable due to their dependency upon allowable independent claim 13. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865